PER CURIAM.
The attorney in this case, Martin C. Brown, was charged with unethical and unprofessional conduct by neglecting the legal affairs of four separate clients.
At a hearing held on June 20, 1979, Mr. Brown admitted every charge that had been brought against him. The Board of Governors reviewed the trial commissioner’s report and concluded that the respondent was guilty, as pleaded, and that such conduct was unethical and unprofessional and tended to bring the bench and bar into disrepute. DR 1-102(A)(4); DR 6-101(A)(3). The Board recommended that the respondent be suspended from the practice of law for a period of three years.
In light of the respondent’s admission to the charges, this court finds him guilty of unprofessional and unethical conduct, and he is suspended from the practice of law for a period of three years.
The costs of the action are assessed against the respondent.
All concur.